Title: To James Madison from William Bentley, 1 February 1810
From: Bentley, William
To: Madison, James


Sir,Salem 1 February 1810
With the utmost care I conveyed the Letter to General Stark, & tho’ my importunity might be troublesome, it obtained for me a great pleasure. On the occasion, I find, the General has not so much of the Philosopher, as of the Good Old man. He felt with extasy, that he had a share in the affections of the man he reverenced as a rich Benefactor of his Country, & like Good Old Simeon, he pronounced, now lettest thou, thy Servant depart in peace. To impart his pleasure, is to enjoy it. To resist the wish of his heart, was to deny him a free draught from his overflowing cup of pleasure.
I have inclosed the Letters, which passed, that the documents might speak for themselves. Let him do as seemeth to him good. He hopes to be useful to his Country, & a more sincere friend, no Country ever had.
I hope, Sir, that you will have a kind opinion of my acquiescence. I never had more pleasure than from the pure flame, as an unknown friend, I had assisted to kindle. Your Letter, Sir, has made a Good man happy. With the highest respect of your public & private Character, Sir, Your devoted Servant,
William Bentley
